Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 6, 1995, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, under the circumstances of this case, the Supreme Court did not violate his right to be present at a material stage of the trial or his First Amendment right to the free exercise of religion when it *498permitted the jury to render the verdict in his absence (see, People v Sanchez, 65 NY2d 436; People v Gilliam, 215 AD2d 401; People v Williams, 197 AD2d 401; People v Johnson, 143 AD2d 847; Taylor v United States, 414 US 17). Ritter, J. P., Sullivan, Altman and McGinity, JJ., concur.